DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A new examiner has been assigned to this application. Applicant is requested to take note of the change.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 27 August 2021 is acknowledged. Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 27 August 2021, which also canceled claims 12-15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0301546 (“Hassan”) in view of CA 333007 (“Scherer”).
	As to claim 1, Hassan teaches a method for preparing a soft gel capsule (para. 0001). Hassan teaches preparing a solution of an acid insoluble polymer (para. 0047). Hassan teaches mixing this solution with a plasticizer wetted, film forming polymer (para. 0047), where the film forming polymer is exemplified by gelatin (para. 0041, 0042). As an example, para. 0081 teaches dissolving cellulose acetate phthalate, an acid insoluble polymer in water with gelatin and cooking, thus heating (para. 0081). Hassan teaches forming a film at room temperature, thus cooling (para. 0070). 
	While not exemplified, Hassan teaches that the acid insoluble polymer may be sodium alginate (para. 0043), and therefore the use of sodium alginate as the acid insoluble polymer dissolved in water to be mixed with gelatin is an obvious modification of the process suggested by Hassan.
	Hassan teaches forming films (para. 0082), but does not explicitly discuss steps e-g. However, Hassan suggests forming soft gel capsules using rotary die methods (para. 0036), specifically pointing out the process set forth in CA 333007 (“Scherer”). Scherer teaches the formation of capsules using strips (ribbons), encapsulating a fill material between the two strips (ribbons) to form a capsule (Scherer, claim 1), and teaches gelatin as the covering material (pp. 4-5). Scherer further teaches cutting away the capsule from the strips of gelatin (p. 17, last para. for example). Given this teaching of the rotary die 
	As to claim 7, Hassan teaches that the matrix may include additives of colorants and preservatives (para. 0020), and therefore, adding colorants or preservatives to either the solution or mixture would be an obvious modification suggested by Hassan.
	As to claim 8, Hassan exemplifies forming capsule using a fill of mainly fish and other oils, thus a liquid fill (para. 0089).
	As to claim 9, as an initial matter, the term “calcium” is construed as including calcium compounds in addition to calcium metal, as suggested by applicant in claim 10, where calcium includes calcium chloride and lactate. Hassan teaches that the filler of the capsule may various minerals, including calcium (para. 0049), and as such the use of calcium in the fill is an obvious variation suggested by Hassan.
	
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0301546 (“Hassan”) in view of CA 333007 (“Scherer”) as applied to claim 1, further in view of
US 2021/0121466 (“Frankel”).
	As to claims 2 and 3, Hassan does not explicitly teach denaturing the gelatin. However, Hassan teaches the use of the capsule for pharmaceuticals including anti-inflammatory drugs such as acetaminophen (para. 0053), and that the capsules may be administered orally (para. 0061; claim 29, teaching releasing material into intestine).  Royal teaches that acetaminophen may be used for treatment of fever, which is a core temperature of greater than 38 or 39 degrees C (100.4 or 102.2 degrees Fahrenheit) (Frankel, para. 0579), and therefore, the use of acetaminophen capsules for treatment of fever would be expected to result in placing the capsule in a body, thus in water, of about 102 degrees Celsius, and would therefore be expected to denature the gelatin.

Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0301546 (“Hassan”) in view of CA 333007 (“Scherer”) as applied to claim 1, further in view of WO 2004010973 A2 (“Gao”).
As to claims 2 and 4, Hassan does not discuss denaturing the gelatin, but teaches that the capsules may be administered orally (para. 0061; claim 29, teaching releasing material into intestine). It is known, from among others, Gao, para. 0024, that the enzyme pepsin in the stomach digests (denatures) gelatin, and as such, the oral administration of capsules of Hassan would be expected to be digested in a water/enzyme solution (that is, the stomach juice) as required by claims 2 and 4.
	As to claim 6, as an initial matter, the term “calcium” is construed as including calcium compounds in addition to calcium metal, as suggested by applicant in claim 10, where calcium includes calcium chloride and lactate. Hassan teaches that the filler of the capsule may various minerals, including calcium (para. 0049), and as such the use of calcium in the fill, and thus the digestion (denaturation) of gelatin in the stomach would include the addition of calcium as suggested as a fill by Hassan.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0301546 (“Hassan”) in view of CA 333007 (“Scherer”) as applied to claim 9, further in view of US 5,698,222 (“Mazer”).
	Hassan in view of Scherzer do not teach the recited calcium salts. However, Hassan teaches using these capsules to enclose nutraceuticals, and it is known, from Mazer, that calcium lactate and calcium chloride are generally deemed safe for use as nutritional supplements (3:30-50), and thus the use of these salts as calcium sources in the fill of Hassan is an obvious modification using a known safe calcium source.

Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, including Hassan, does not provide direction for denaturing gelatin in the recited process using the recited composition of claim 5, nor does Hassan provide adequate guidance for the specific fill required by claim 11.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/KREGG T BROOKS/Primary Examiner, Art Unit 1764